571 F.2d 335
UNITED STATES of America, Plaintiff-Appellee,v.Ralph Bert HOLBROOK, Defendant-Appellant.
No. 77-5735Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
April 17, 1978.

Joe E. Chapa, Jr., McAllen, Tex., for defendant-appellant.
J. A. Canales, U. S. Atty., James R. Gough, Asst. U. S. Atty., Houston, Tex., Robert A. Berg, Asst. U. S. Atty., Corpus Christi, Tex., George A. Kelt, Jr., Asst. U. S. Atty., Houston, Tex., for plaintiff-appellee.
Appeal from the United States District Court for the Southern District of Texas.
Before THORNBERRY, GODBOLD and RUBIN, Circuit Judges.
PER CURIAM:


1
This case involves validity of an immigration stop and subsequent search at the checkpoint seven miles south of Falfurrias, Texas.  We have repeatedly held that this is a permanent checkpoint, so it was appropriate to stop the truck and check on the driver's citizenship.


2
The officer observed that defendant's refrigerator truck was riding high off the wheels and the rear tires were bouncing, giving the appearance that the truck was empty.  Nevertheless, the truck's refrigerator unit was running.  The officer asked what they were carrying, and the appellant stated that the truck was empty.  The officer testified from his past experience that a refrigerated truck which appeared empty but had the refrigeration unit running was likely to contain contraband.  The officer asked appellant to open the truck.  While waiting for appellant at the rear of the truck, before the doors were opened, the officer detected the odor of marijuana coming from around the doors and through the drain holes in the floor of the truck.  Appellant opened the doors and the officer found 1,078 pounds of marijuana inside.  The officer had probable cause to search the truck without a warrant.  U. S. v. Rodriguez, 556 F.2d 277 (C.A.5, 1977); see also U. S. v. Andrade,545 F.2d 1032 (C.A.5, 1977); U. S. v. Kidd, 540 F.2d 210 (CA5, 1976).  There was no error in admitting the evidence.  The conviction is AFFIRMED.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I